Decree affirmed. This is an appeal from a decree dismissing a libel for the annulment of the marriage of the libellant and the libellee contracted in Colorado on July 22, 1946, and within two years from December 29, 1945, when a decree of divorce obtained in Massachusetts by the former wife of the libellant became absolute. The. libel alleges that the domicil of the libellant at the time of said marriage was in Massachusetts; that he intended to return and did return to Massachusetts after the marriage; and that he knew of the impediment to the marriage which existed in Massachusetts. See G. L. (Ter. Ed.) c. 207, § 10. There was no error in dismissing the libel. The case is governed by Ewald v. Ewald, 219 Mass. 111, where, as here, the libellant made his own wrongful conduct the ground of an application for relief from its consequences. See Chapman v. Chapman, 224 Mass. 427, 434; Payzant v. Payzant, 269 Mass. 70, 72; Vital v. Vital, 319 Mass. 185, 192; Coe v. Coe, 320 Mass. 295, 304.